Name: Commission Regulation (EEC) No 265/91 of 1 February 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 91 No L 28/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 265/91 of 1 February 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 268,3 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 28/6 Official Journal of the European Communities 2. 2. 91 ANNEX I LOTS A  B  C 1 . Operation Nos (') : 1 1 56-1 1 63/90 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome (telex 626675 WFP I) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder ; skimmed-milk powder (C 4) 7. Characteristics and quality of the goods (2) (6) Q : (see OJ No C 216, 14. 8 . 1987, p. 4, I.1.B.1 . to I.l.B.3.) C 4 : (see OJ No C 216, 14. 8 . 1987, p. 3, I.1Al . to I.1 A2.) 8 . Total quantity : 1 818,3 tonnes 9. Number of lots : three (A : 688 tonnes ; B : 473 tonnes ; C : 657,3 tonnes) 10 . Packaging and marking : 25 kg See OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.l.B.4. and I.l.B.4.3.) C 4 : (see OJ No C 216, 14. 8 . 1987, p . 3 (1.1 A3.) Supplementary markings on the packaging : see Annex II and see OJ No C 216, 14. 8 . 1987, p. 6 (I.l.B.5.) C 4 : p. 3 (I.1 A4.) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender C 4 : The manufacture of skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 18 . 2 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 3 . 1991 ; (b) period for making the goods available at the port of shipment : 1  15. 4. 1991 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, rue de la Loi , 200 , B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (s) : refund applicable 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 (OJ No L 365, 28 . 12. 1990, p. 54). 2. 2. 91 Official Journal of the European Communities No L 28/7 LOT D 1 . Operation Nos ('): 1141  1149/90 2. Programme : 1990 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) Q : (see OJ No C 216, 14. 8 . 1987, p. 4, I.1.B.1 .  I.l.B.3 .) 8 . Total quantity : 450 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg (8)(9)(10) see OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.l.B.4. and I.l.B.4.3.) Supplementary markings on packaging : see Annex II and see OJ No C 216, 14 . 8 . 1987, p. 6 (I.l.B.5.) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  18 . 3 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 18 . 2. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 3. 1991 (b) period for making the goods available at the port of shipment : 18 . 3  4. 4. 1991 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer : refund applicable 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 (OJ No L 365, 28 . 12. 1990, p. 54) No L 28/8 Official Journal of the European Communities 2. 2. 91 Notes : ' . (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and -137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. O Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. (8) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (9) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (10) The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. 2. 2. 91 Official Journal of the European Communities No L 28/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DÃ ¨signaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 688 688 WFP Ecuador Action No 1156/90 / Ecuador 03096 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Guayaquil B 473 130 WFP Niger ActiÃ ¸n No 1 157/90 / Niger 02072 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Cotonou in transit to Niamey, Niger 23 WFP Niger Action No 1 158/90 / Niger 02445 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Cotonou in transit to Niamey 320 WFP Niger Action No 1 159/90 / Niger 02734 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Cotonou in transit to Niamey C 657,3 C 1 : 150 WFP Bhutan Action No 1160/90 / Bhutan 03734 / VSMP I Gift of the European Economic Community / Action of the World Food Programme / Phunt ­ sholing C 2 : 307,3 WFP Mauritania Action No 1161 /90 / Mauritania 02822 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott C 3 : 157 WFP Mauritania Action No 1162/90 / Mauritania 02822 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott / C 4 : 43 WFP Mauritania Action No 1163/90 / Mauritania 02629 / SMP / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Foumgleita, Mauritania No L 28/10 Official Journal of the European Communities 2. 2. 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem D 450 15 Appel dÃ ©tresse Madagascar Action n0 1141 /90 / Lait en poudre / Madagascar / Appel dÃ ©tresse / 906802 / Antananarivo via Toamasina / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 15 ACA India Action . No 1142/90 / Milk powder / India / ACA / 901601 / Kanyakumari via Tuticorin / Gift of the European Economic Community / For free distribution 30 ACA India Action No 1143/90 / Milk powder / India / ACA / 901602 / Bombay / Gift of the European Economic Community / For free distribution 15 ACA India Action No 1144/90 / Milk powder / India / ACA / 901604 / Madras / Gift of the European Economic Community / For free distribution 15 ACA India Action No 1145/90 / Milk powder / India / ACA / 901608 / Cochin / Gift of the European Economic Community / For free distribution 85 CAM India Action No 1146/90 / Milk powder / India / CAM / 902002 / Madras / Gift of the European Economic Community / For free distribution 125 CAM India Action No 1147/90 / Milk powder / India / CAM / 902004 / Bombay / Gift of the European Economic Community / For free distribution 105 Somedi India Action No 1148/90 / Milk powder / India / Somedi / 906500 / Bombay / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 45 Somedi India Action No 1149/90 / Milk powder / India / Somedi / 906501 / Rajkot via Bombay / Gift of the European Economic Community / For free distribution